IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE           FILED
                     FEBRUARY, 1998 SESSION
                                                    April 1, 1998

                                               Cecil W. Crowson
                                             Appellate Court Clerk
JASON L. JENNINGS,         )    No. 01C01-9703-CR-00106
                           )
      Appellant,           )
                           )    Davidson County
vs.                        )
                           )    Honorable J. Randall Wyatt, Judge

STATE OF TENNESSEE,        )
                           )    (Post-Conviction)
      Appellee.            )



FOR THE APPELLANT:              FOR THE APPELLEE:

W. RAY CULP                     JOHN KNOX WALKUP
439 Battle Ave.                 Attorney General & Reporter
Franklin, TN 37064
                                DARYL J. BRAND
                                Assistant Attorney General
                                Criminal Justice Division
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493

                                VICTOR S. JOHNSON, III
                                District Attorney General

                                KATRIN NOWAK MILLER
                                TOM THURMAN
                                Assistant District Attorney Generals
                                Washington Square, Suite 500
                                222 2nd Ave. N.
                                Nashville, TN 37201-1649




OPINION FILED: ____________________


AFFIRMED


CURWOOD WITT
JUDGE
                                       OPINION


               Jason L. Jennings, the petitioner, appeals pursuant to Rule 3 of the

Tennessee Rules of Criminal Procedure from the trial court's dismissal of his

petition for post-conviction relief. He contends that the application of the statute of

limitations as found in Tennessee Code Annotated section 40-30-202 violates

Article 1, Section 20 of the Tennessee Constitution. The petitioner also contends

that the trial court erred in finding that his attorney had provided effective assistance

of counsel and that he knowingly and voluntarily entered his guilty plea.1



               For those whose convictions were final prior to May 10, 1995, the last

date for filing a petition for post-conviction relief was May 10, 1996. Tenn. Code

Ann. § 40-30-201 (1997), compiler’s notes. The petitioner’s judgment became final

on June 16, 1994 and he filed his petition on May 14, 1996, four days after the time

had run. He argues that he was deprived of a reasonable opportunity to bring his

petition because he lacked actual notice of the change in the statute and that the

new statute impermissibly impaired the plea agreement which formed the basis of

his guilty pleas.



               A new or amended statute of limitations applies to existing causes so

long as the parties are afforded a reasonable opportunity to bring suit after the

effective date of the new statute. Pacific E. Corp. v. Gulf Life Holding Co., 902

S.W.2d 946, 956 (Tenn. 1995); Abston v. State, 749 S.W.2d 487, 488 (Tenn. Crim.

App. 1988). In this instance, the legislature provided a one-year grace period. See

Tenn. Code Ann. § 40-30-201, compiler’s notes. The Post-Conviction Procedure

Act is a creature of the state legislature, and the petitioner has no constitutional right

to any specific period in which to bring cases under the act. See Abston v. State,

749 S.W.2d at 488; James Leon Crowder v. State, No. 01C01-9005-CR-00129, slip


       1
               The state did not raise the statute of limitations question until the
conclusion of the evidentiary hearing. Although the trial court ultimately found
that the petition was untimely, the trial court found that the petition failed on its
merits as well.

                                            2
op. at 2 (Tenn. Crim. App., Nashville, Dec. 20, 1990). Nothing in the petitioner’s

argument convinces us that one year is not a reasonable period of time in which to

file a suit or that he could not have filed his petition prior to May 10, 1996. In State

v. David F. Kimberly, No. 01C01-9408-CC-00298 (Tenn. Crim. App., Nashville, Mar.

10, 1995), perm. app. denied (Tenn. 1995), this court addressed a similar argument

in relation to the earlier statute of limitations. See Tenn. Code Ann. § 40-30-102

(1990) (repealed 1995). In that case, this court found that “[a]ny claim of a right to

notice of the enactment of this particular limitations period is satisfied by the

prospective application of the statute to existing causes of action.” Kimberly, slip

op. at 4. The new statutory period which became effective as of May 10, 1995 is

applied prospectively.     Therefore, the petitioner had sufficient notice and a

reasonable period of time in which to file his petition.



              The petitioner also contends that the application of the one-year

statute of limitations in his case is violative of Article 1, Section 20 of the Tennessee

Constitution which provides “[t]hat no retrospective law, or law impairing the

obligations of contracts, shall be made.” Although plea agreements are contracts

that may be judicially enforced, State v. Howington, 907 S.W.2d 403, 407 (Tenn.

1995), the petitioner cites no legal authority to support his contention that a given

statutory limitation period for filing a post-conviction petition is part of a plea

agreement. This court will treat as waived issues which are unsupported by

argument, citation to authorities or appropriate references. Tenn. Ct. Crim. App. R.

10(b).

              The petitioner filed his petition for post-conviction relief four days after

the statutory period expired. The petitioner has not demonstrated that any of the

exceptions to the one-year statute of limitations found in subsection (b) are

applicable. See Tenn. Code Ann. § 40-30-202(b). Therefore, the trial court did not

err in finding that the petition was barred by the statute of limitations.



              Although the trial court recognized that the statute had run, the court



                                           3
also denied relief on the merits.   In post-conviction proceedings, the petitioner has

the burden of proving the grounds raised in the petition by a clear and convincing

evidence. Tenn. Code Ann. § 40-30-210(f) (1997). In this instance, the trial court

found that petitioner’s counsel was “an experienced and highly competent attorney

whose representation was well within the range of competence demanded of

attorneys in criminal cases” and that when the petitioner entered his guilty pleas, “he

was doing it of his own voluntary decision.” We have reviewed the record on appeal

and the applicable law. In this instance, the petitioner has not carried his burden.

The evidence in the record is more than sufficient to support the conclusions of the

trial court.



               The trial court did not err in denying the petitioner’s requested post-

conviction relief. We affirm the judgment of the trial court.



                                                  __________________________
                                                  CURWOOD W ITT, Judge
CONCUR:



______________________________
GARY R. WADE, Judge



______________________________
WILLIAM M. BARKER, Judge




                                          4